DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (2015/0263505).
In re Claims 1, 14, and 17, Takada teaches a semiconductor die (DV1) with low leakage current and high voltage tolerant electrical overstress protection, the semiconductor die as seen in Figure 1 comprising: a signal pad (SIG1); an internal circuit (90) electrically connected to the signal pad; a power clamp (110) 
In re Claim 7, Takada teaches a reference voltage pad (AVSS), wherein the power clamp is electrically connected between the isolated node and the reference voltage pad (as seen in Figure 1).
In re Claim 8, Takada teaches that the power clamp is actively controlled (via 120 and 130, paragraphs 29-32).
In re Claims 9 and 19, Takada teaches that the power clamp comprises a detection circuit (120), a bias circuit (130), and a clamp (140), wherein the detection circuit activates a detection signal in response to detecting an electrical overstress event at the isolated node, and wherein the bias circuit turns on the clamp in response to activation of the detection signal (paragraphs 29-32).
In re Claim 11, Takada teaches that the power clamp is configured to activate in response to electrical overstress that increases a voltage of the signal pad (paragraphs 29-32), wherein the semiconductor die further comprises a reverse protection circuit (D31) electrically connected to the signal pad and configured to 
In re Claim 12, Takada teaches the reverse protection circuit is a diode D31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (2015/0263505) in view of Salcedo et al (2016/0300830).
Takada teaches utilizing a diode D101 to pass an ESD current from I/O pad to the clamp circuit (110) and a diode D31 to provide reverse protection as discussed above.  Takada does not teach that the diodes are gated, that each of the diodes is replaced with a series of diodes, or the specific structure as described (in re claims 3-5).
Salcedo teaches an ESD protection scheme as seen in Figure 10 wherein a protection device 1008 provides current from an I/O line to a clamp circuit 1028 and a protection circuit 1004 provides reverse protection (paragraphs 85-86).  Salcedo teaches that the protection circuits 1004 and 1008 as further seen in Figure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the diodes D101 and D31 of Takada with protection devices 1008 and 1004, respectively, of Salcedo, since Salcedo teaches that the protection devices offer the benefit of higher breakdown voltages with lower leakage currents and reduced capacitance.
In re Claims 2, 6, 13, 15, 18 and 20, Salcedo teaches that each of the protection devices comprises diodes in series (e.g., 258 and 262 and 258’ and 262’ as seen in Figure 10) wherein each of the diodes is a gated diode as seen in Figure 2 (220a-f, paragraphs 47-49).
In re Claim 3, Salcedo teaches the at least one gated diode as seen in Figure 2 comprises a semiconductor region (204), a p-type active (P+) anode region (212c) formed in the semiconductor region, an n-type active (N+) cathode region (216b) formed in the semiconductor region, and a metal gate (220d) over the semiconductor region between the P+ anode region and the N+ cathode region.
In re Claim 4, Salcedo teaches the at least one gated diode as seen in Figure 2 comprises an n-type well (208a), a P+ anode region (212a) formed in the n-type well, an N+ cathode region (216a) formed in the n-type well, a metal gate (220a) 
In re Claim 5, Salcedo teaches the at least one gated diode as seen in Figure 2 comprises a p-type well (204), an n-type tub (206, 208a, 208b, paragraph 38) formed in a p-type substrate (202) and operable to electrically isolate the p-type well from the p-type substrate (paragraph 38), a P+ anode region (212c) formed in the p-type well, an N+ cathode region (216b) formed in the p-type well, and a metal gate (220d) over the p-type well between the P+ anode region and the N+ cathode region.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (2015/0263505) in view of Kashyap et al (2016/0140075).
In re Claims 10 and 16, Takada teaches a circuit 100 that provides ESD protection on a signal line between signal pad SIG1 and circuit 90, but does not specifically teach that the signal pad is a CEC pad of an HDMI.
Kashyap teaches providing an ESD protection circuit 802 on a signal line connected to a CEC terminal of an HDMI (paragraphs 66-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit 100 of Takada .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (2015/0311700) teaches providing ESD from a pad 11 to a line 104 and clamp (104 and Mn1) via diode D1 as seen in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/10/21